NO. 07-07-0115-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                   AUGUST 9, 2007
                           ______________________________

                           THE STATE OF TEXAS, APPELLANT

                                               V.

                        JEROME PAUL MARROQUIN, APPELLEE
                         _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

              NO. 54,102-E; HONORABLE RICHARD DAMBOLD, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 ON MOTION TO DISMISS


       Pending before this Court is the State’s motion to dismiss its appeal. The State’s attorney

has signed the document stating that the State withdraws its appeal. Tex. R. App. P. 42.2(a).

No decision of this Court having been delivered to date, we grant the motion. Accordingly, the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                    Mackey K. Hancock
                                                        Justice
Do not publish.